DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments filed on 07/13/2022 has been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,3 and 4 are rejected under 35 USC 103 as being unpatentable over Zheng et al; (US 9964720) in view of Lee et al; (US 6118562).

Regarding claim 1, Zheng discloses  an optical transceiver ;(optical transceiver, see figure 2) comprising: a thermoelectric cooler (TEC) configured to maintain a constant operating temperature of a transmitter optical sub-assembly (TOSA) of the optical transceiver based on an installation environment of the optical transceiver ;(thermoelectric cooler (TEC) 254 thermally coupled to the plurality of lasers 222-1 to 222-n to lower the temperature of the lasers 122-1 to 122-n in the TOSA 220  see figure 2 ) a plurality of laser diodes arranged on the top of the TEC and configured to output optical signals having different wavelengths; (the TOSA package 220 include plurality of lasers 222-1 to 222-n to provide 16 channels (wavelengths) and the plurality of lasers arranged on top of the TERC 254; see figure 2) an optical multiplexer configured to multiplex the output optical signals, which are output through the plurality of laser diodes;( multiplexer 224 in the form of AWG for multiplexing the plurality of wavelengths from the output of the plurality of lasers 222-1….222-n, see figure 2 ) and a plurality of wavelength controllers configured to control the different wavelengths of the output optical signals output through the plurality of laser diode; (the temperature control devices (wavelength controller) include heaters 252-1 to 252-n thermally coupled to the respective lasers 222-1 to 222-n to raise the local temperatures of the respective lasers and one or more coolers 254 thermally coupled to the lasers 222-1 to 222-n to lower the temperature of the lasers 122-1 to 122-n, see figure 2) such that (intended use limitation) optical outputs of the output optical signals, detected after having passed through the optical multiplexer;(the temperature control devices (wavelength controller) include heaters 252-1 to 252-controls the temperature of the individual lasers to provide a desired wavelength with a desired wavelength precision or accuracy, see column 7, lines 32-39 and figure 2) wherein the plurality of wavelength controllers are respectively arranged on the plurality of laser diodes; (the temperature control devices (wavelength controller) include heaters 252-1 to 252-n thermally coupled to the respective lasers 222-1 to 222-n, see figure 2).

However, Zheng does not explicitly disclose are maximized. 

In a related field of endeavor, Ho discloses are maximized; (the proportional/ integration/ differentiating unit 6 for controlling the plurality of laser diodes 1 to provide the maximum transmission wavelength are provided through the plurality of laser dioses 1 and thus output after the wavelengths are multiplexed is maximized; see column 3, lines 29-33).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the wavelength stabilization of Lee with Zheng to provide stabilization to the laser wavelength output based on the temperature control and the motivation is to maintain the plurality of lasers at peak transmission. 

Regarding claim 2, Zheng discloses the optical transceiver of claim 1, wherein each of the wavelength controllers is a heat source (heaters 252-1 to 252, see figure 2) configured to control each of the wavelengths of the output optical signals output through the laser diodes by adjusting temperatures of the laser diodes through the heat sources ;(the temperature control devices (wavelength controller) include heaters 252-1 to 252-controls the temperature of the individual lasers to provide a desired wavelength with a desired wavelength precision or accuracy, see column 7, lines 32-39 and figure 2). 


Regarding claim 3, the combination Zheng and Ho does not explicitly disclose the optical transceiver of claim 1, further comprising: a photodiode arranged at the rear end of the optical multiplexer and configured to detect optical outputs of the output optical signals, detected after having passed through the optical multiplexer.

In a related field of endeavor, Lee discloses the optical transceiver of claim 1, further comprising: a photodiode ;(optical detector 4, see figure 2) arranged at the rear end of the optical multiplexer and configured to detect optical outputs of the output optical signals, detected after having passed through the optical multiplexer ;(optical detector 4 for detecting the output optical signal from the AWG 4 multiplexer multiplexing the plurality of laser wavelengths from the light source 1, see figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the detection of the output signal of Lee with  Zheng and Ho to detect deviation of wavelengths output from the the plurality of lasers and the motivation is to provide the maximum transmission wavelength provided through the plurality of laser dioses.


Regarding claim 4, the combination Zheng and Ho does not explicitly disclose the optical transceiver of claim 3, wherein the photodiode is configured to periodically or aperiodically sense whether the output optical signals having different wavelengths are normally detected after having passed through the optical multiplexer.

In a related field of endeavor, Lee discloses the optical transceiver of claim 3, wherein the photodiode is configured to periodically or aperiodically sense whether the output optical signals having different wavelengths are normally detected after having passed through the optical multiplexer; (optical detector 4 for receiving an incoming signal and detecting an error signal are performed until the error signal which is generated by each light source becomes 0; see column 3, lines 58,59 such that the maximum transmission wavelength are provided through the plurality of laser dioses 1, see column 3, lines 29-33). (Motivation same as claim 4).

Claims 5,6,7 and 8 are rejected under 35 USC 103 for being unpatentable over Zheng et al; (US 9964720 in view of Lee et al; (US 6118562), further in view of Lee1  et al; (US 2003/0011841).

Regarding claim 5, Zheng discloses a method of setting a wavelength of a transmitter optical sub-assembly (TOSA), the method performed by a processor of an optical transceiver ;(optical transceiver, see figure 2) the method comprising: setting a temperature of a thermoelectric cooler (TEC) to maintain a constant operating temperature of a TOSA of the optical transceiver based on an installation environment of the optical transceiver ;(thermoelectric cooler (TEC) 254 thermally coupled to the plurality of lasers 222-1 to 222-n to lower the temperature of the lasers 122-1 to 122-n in the TOSA 220  see figure 2 )  for a plurality of laser diodes arranged on the top of the TEC and configured to individually output optical signals having different wavelengths; (the TOSA package 220 include plurality of lasers 222-1 to 222-n to provide 16 channels (wavelengths) and the plurality of lasers arranged on top of the TERC 254; see figure 2) a plurality of wavelength controllers individually arranged the plurality of laser diodes such that (intended use limitation) optical outputs of the detected optical signals; (the temperature control devices (wavelength controller) include heaters 252-1 to 252-n thermally coupled to the respective lasers 222-1 to 222-n to raise the local temperatures of the respective lasers and one or more coolers 254 thermally coupled to the lasers 222-1 to 222-n to lower the temperature of the lasers 122-1 to 122-n, see figure 2).

However, Zheng does not explicitly disclose verifying, by a photodiode, whether the output optical signals, output through the plurality of laser diodes, are detected after having passed through an optical multiplexer; and controlling, if the output optical signals having different wavelengths are detected after having passed through the optical multiplexer ; individually setting drive conditions, according to the set drive conditions

In a related field of endeavor, Lee discloses verifying, by a photodiode, whether the output optical signals, output through the plurality of laser diodes, are detected after having passed through an optical multiplexer ;(optical detector 4 for detecting the output optical signal from the AWG 4 multiplexer multiplexing the plurality of laser wavelengths from the light source 1, see figure 2); and controlling, if the output optical signals having different wavelengths are detected after having passed through the optical multiplexer are maximized; (the proportional/ integration/ differentiating unit 6 for controlling the plurality of laser diodes 1 to provide the maximum transmission wavelength are provided through the plurality of laser dioses 1, see column 3, lines 29-33).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the detection of the output signal of Lee with  Zheng to detect deviation of wavelengths output from the plurality of lasers and the motivation is to provide the maximum transmission wavelength provided through the plurality of laser dioses.

However, the combination of Zheng and Lee does not explicitly disclose individually setting drive conditions, according to the set drive conditions.

In a related field of endeavor, Lee1 discloses individually setting drive conditions, according to the set drive conditions; (plurality of thermo electric coolers (TEC) 24-1… 24-N arranged individually on each of the laser diodes to set driving currents ITEC1…ITECN for the plurality of laser diodes; see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of thermoelectric coolers of Lee1 with Zheng and Lee to individually control the wavelengths of each of the plurality of laser diodes and the motivation is to provide increased reliability of the transmission wavelengths. 



Regarding claim 6, Zheng discloses the method of claim 5, wherein each of the wavelength controllers ;( heaters 252-1 to 252-n, see figure 2) is a heat source configured to control each of the wavelengths of the output optical signals output through the laser diodes by adjusting temperatures of the laser diodes through the heat sources ;(the temperature control devices (wavelength controller) include heaters 252-1 to 252-n controls the temperature of the individual lasers to provide a desired wavelength with a desired wavelength precision or accuracy, see column 7, lines 32-39 and figure 2). 


Regarding claim 7, the combination of Zheng and Lee does not explicitly disclose the method of claim 5, wherein the controlling comprises resetting the temperature of the TEC, if at least one of the output optical signals having different wavelengths is not detected after having passed through the optical multiplexer.

In a related field of endeavor, Lee1 discloses the method of claim 5, wherein the controlling comprises resetting the temperature of the TEC, if at least one of the output optical signals having different wavelengths is not detected after having passed through the optical multiplexer; (the plurality TECs 24-1… 24-N control the temperature of the laser diodes 20-1.about.20-N according to the drive control signals output from the multi-channel optical wavelength locking unit 200 for controlling the fluctuations of the plurality wavelengths emitted from the plurality of laser diodes 20-1…20-N, see paragraph 45 and figure 3). (Motivation same as claim 5).
Regarding claim 8, the combination of Zheng and Lee1 does not explicitly disclose the method of claim 5, wherein the verifying comprises periodically or aperiodically sensing, by the photodiode, whether the output optical signals having different wavelengths are normally detected after having passed through the optical multiplexer.

In a related field of endeavor, Lee discloses the method of claim 5, wherein the verifying comprises periodically or aperiodically sensing, by the photodiode, whether the output optical signals having different wavelengths are normally detected after having passed through the optical multiplexer; (optical detector 4 for receiving an incoming signal and detecting an error signal are performed until the error signal which is generated by each light source becomes 0; see column 3, lines 58,59 such that the maximum transmission wavelength are provided through the plurality of laser dioses 1, see column 3, lines 29-33).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the detection of the output signal of Lee with  Zheng to detect deviation of wavelengths output from the plurality of lasers and the motivation is to provide the maximum transmission wavelength provided through the plurality of laser dioses.




Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kish Jr. et al; (US 2009/0202196) discloses plurality of laser diodes 12 with plurality of heating elements 14 and controller for controlling the heater elements based on the multiplexed output from the optical combiner 16, see figure 1.

b. Fincato et al; (US 2017/0059776) discloses controlling the optical path of an optical waveguide based on control signal from the detector at the output, see figure 4a

c. Putnam et al; (Continuous-wave laser spectrometer automatically aligned and continuously tuned from 11.8 to 16.1 mm by use of diode-laser-pumped difference-frequency generation in GaSe – 1999 attached) discloses temperature controlled laser diodes; see figure 2.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636